         Case 1:15-cr-00095-AJN Document 3172 Filed 02/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            2/9/21



  United States of America,

                   –v–
                                                                       15-cr-95 (AJN)
  Oneil Dasilva,
                                                                           ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       On February 8, 2021, the Court received the attached letter. To the extent that Mr.

Dasilva is requesting specific relief from the Court, that request is denied.

       SO ORDERED.

 Dated: February 9, 2021
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
Case 1:15-cr-00095-AJN Document 3172 Filed 02/09/21 Page 2 of 3
Case 1:15-cr-00095-AJN Document 3172 Filed 02/09/21 Page 3 of 3
